Exhibit 10.3

 

ZORAN CORPORATION

 

AMENDED AND RESTATED

 

1995 EMPLOYEE STOCK PURCHASE PLAN

 

(As Amended Through April 21, 2002)

 

1.             Establishment, Purpose and Term of Plan.

 

1.1           Establishment.  The Zoran Corporation 1995 Employee Stock Purchase
Plan was initially established effective December 14, 1995 (the “Effective
Date”), the effective date of the initial registration by the Company of its
Stock under Section 12 of the Exchange Act (the “Initial Plan”).  The Initial
Plan was amended and restated in its entirety as the Zoran Corporation Amended
and Restated 1995 Employee Stock Purchase Plan (the “Plan”) effective as of the
date of commencement of the first Offering under the Plan following approval of
the Plan by the stockholders of the Company on June 6, 1996.

 

1.2           Purpose.  The purpose of the Plan to provide Eligible Employees of
the Participating Company Group with an opportunity to acquire a proprietary
interest in the Company through the purchase of Stock.  The Company intends that
the Plan shall qualify as an “employee stock purchase plan” under Section 423 of
the Code (including any amendments or replacements of such section), and the
Plan shall be so construed.

 

1.3           Term of Plan.  The Plan shall continue in effect until the earlier
of its termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued.

 

2.             Definitions and Construction.

 

2.1           Definitions.  Any term not expressly defined in the Plan but
defined for purposes of Section 423 of the Code shall have the same definition
herein.  Whenever used herein, the following terms shall have their respective
meanings set forth below:

 

(a)           “Board” means the Board of Directors of the Company.  If one or
more Committees have been appointed by the Board to administer the Plan, “Board”
also means such Committee(s).

 

(b)           “Code” means the Internal Revenue Code of 1986, as amended, and
any applicable regulations promulgated thereunder.

 

(c)           “Committee” means a committee of the Board duly appointed to
administer the Plan and having such powers as shall be specified by the Board. 
Unless the powers of the Committee have been specifically limited, the Committee
shall have all of the powers of the Board granted herein, including, without
limitation, the power to amend or

 

--------------------------------------------------------------------------------


 

terminate the Plan at any time, subject to the terms of the Plan and any
applicable limitations imposed by law.

 

(d)           “Company” means Zoran Corporation, a Delaware corporation, or any
successor corporation thereto.

 

(e)           “Compensation” means, with respect to an Offering Period under the
Plan, all amounts paid in cash in the form of base salary during such Offering
Period before deduction for any contributions to any plan maintained by a
Participating Company and described in Section 401(k) or Section 125 of the
Code.  Compensation shall not include commissions, overtime, bonuses, annual
awards, other incentive payments, shift premiums, reimbursements of expenses,
allowances, long-term disability, workers’ compensation or any amount deemed
received without the actual transfer of cash or any amounts directly or
indirectly paid pursuant to the Plan or any other stock purchase or stock option
plan.

 

(f)            “Eligible Employee” means an Employee who meets the requirements
set forth in Section 5 for eligibility to participate in the Plan.

 

(g)           “Employee” means any person treated as an employee (including an
officer or a Director who is also treated as an employee) in the records of a
Participating Company and for purposes of Section 423 of the Code; provided,
however, that neither service as a Director nor payment of a director’s fee
shall be sufficient to constitute employment for purposes of the Plan.

 

(h)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(i)            “Fair Market Value” means, as of any date, if there is then a
public market for the Stock, the closing price of a share of Stock (or the mean
of the closing bid and asked prices of a share of Stock if the Stock is so
reported instead) as reported on the National Association of Securities Dealers
Automated Quotation (“NASDAQ”) System, the NASDAQ National Market System or such
other national or regional securities exchange or market system constituting the
primary market for the Stock.  If the relevant date does not fall on a day on
which the Stock is trading on NASDAQ, the NASDAQ National Market System or other
national or regional securities exchange or market system, the date on which the
Fair Market Value shall be established shall be the last day on which the Stock
was so traded prior to the relevant date, or such other appropriate day as shall
be determined by the Board, in its sole discretion.  If there is then no public
market for the Stock, the Fair Market Value on any relevant date shall be as
determined by the Board without regard to any restriction other than a
restriction which, by its terms, will never lapse.  Notwithstanding the
foregoing, the Fair Market Value per share of Stock on the Effective Date shall
be deemed to be the public offering price set forth in the final prospectus
filed with the Securities and Exchange Commission in connection with the initial
public offering of the Stock.

 

(j)            “Offering” means an offering of Stock as provided in Section 6.

 

(k)           “Offering Date” means, for any Offering Period, the first day of
such Offering Period.

 

2

--------------------------------------------------------------------------------


 

(l)            “Offering Period” means a period determined in accordance with
Section 6.1.

 

(m)          “Parent Corporation” means any present or future “parent
corporation” of the Company, as defined in Section 424(e) of the Code.

 

(n)           “Participant” means an Eligible Employee participating in the
Plan.

 

(o)           “Participating Company” means the Company or any Parent
Corporation or Subsidiary Corporation which the Board determines should be
included in the Plan.  The Board shall have the sole and absolute discretion to
determine from time to time what Parent Corporations or Subsidiary Corporations
shall be Participating Companies.

 

(p)           “Participating Company Group” means, at any point in time, the
Company and all other corporations collectively which are then Participating
Companies.

 

(q)           “Purchase Date” means, for any Purchase Period, the last day of
such Purchase Period.

 

(r)            “Purchase Period” means a period determined in accordance with
Section 6.2.

 

(s)           “Purchase Price” means the price at which a share of Stock may be
purchased pursuant to the Plan, as determined in accordance with Section 9.

 

(t)            “Purchase Right”  means an option pursuant to the Plan to
purchase such shares of Stock as provided in Section 8 which may or may not be
exercised during an Offering Period.  Such option arises from the right of a
Participant to withdraw such Participant’s accumulated payroll deductions not
previously applied to the purchase of Stock under the Plan (if any) and
terminate participation in the Plan or any Offering therein at any time during
an Offering Period.

 

(u)           “Stock” means the common stock, par value $0.001, of the Company,
as adjusted from time to time in accordance with Section 4.2.

 

(v)           “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

2.2           Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan.  Except when otherwise indicated by the context, the
singular shall include the plural, the plural shall include the singular, and
use of the term “or” shall include the conjunctive as well as the disjunctive.

 

3

--------------------------------------------------------------------------------


 

3.             Administration.  The Plan shall be administered by the Board,
including any duly appointed Committee of the Board.  All questions of
interpretation of the Plan or of any Purchase Right shall be determined by the
Board and shall be final and binding upon all persons having an interest in the
Plan or such Purchase Right.  Subject to the provisions of the Plan, the Board
shall determine all of the relevant terms and conditions of Purchase Rights
granted pursuant to the Plan; provided, however, that all Participants granted
Purchase Rights pursuant to the Plan shall have the same rights and privileges
within the meaning of Section 423(b)(5) of the Code.  All expenses incurred in
connection with the administration of the Plan shall be paid by the Company.

 

4.             Shares Subject to Plan.

 

4.1           Maximum Number of Shares Issuable.  Subject to adjustment as
provided in Section 4.2, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be six hundred thousand (600,000) and shall
consist of authorized but unissued or reacquired shares of the Stock, or any
combination thereof.  If an outstanding Purchase Right for any reason expires or
is terminated or canceled, the shares of Stock allocable to the unexercised
portion of such Purchase Right shall again be available for issuance under the
Plan.

 

4.2           Adjustments for Changes in Capital Structure.  In the event of any
stock dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company, or
in the event of any merger (including a merger effected for the purpose of
changing the Company’s domicile), sale of assets or other reorganization in
which the Company is a party, appropriate adjustments shall be made in the
number and class of shares subject to the Plan, to the Offering Share Limit set
forth in Section 8.1 and to each Purchase Right and in the Purchase Price.

 

5.             Eligibility.

 

5.1           Employees Eligible to Participate.  Any Employee of a
Participating Company is eligible to participate in the Plan except the
following:

 

(a)           Employees who are customarily employed by the Participating
Company Group for twenty (20) hours or less per week;

 

(b)           Employees who are customarily employed by the Participating
Company Group for not more than five (5) months in any calendar year; and

 

(c)           Employees who own or hold options to purchase or who, as a result
of participation in the Plan, would own or hold options to purchase, stock of
the Company or of any Parent Corporation or Subsidiary Corporation possessing
five percent (5%) or more of the total combined voting power or value of all
classes of stock of such corporation within the meaning of Section 423(b)(3) of
the Code.

 

5.2           Leased Employees Excluded.  Notwithstanding anything herein to the
contrary, any individual performing services for a Participating Company solely
through a

 

4

--------------------------------------------------------------------------------


 

leasing agency or employment agency shall not be deemed an “Employee” of such
Participating Company.

 

6.             Offerings.

 

6.1           Offering Periods.  Except as otherwise set forth below, the Plan
shall be implemented by sequential Offerings of approximately twenty-four (24)
months duration (an “Offering Period”); provided, however that the first
Offering Period shall commence on the Effective Date and end on October 31, 1997
(the “Initial Offering Period”).  Subsequent Offerings shall commence on the
first days of May and November of each year and end on the last days of the
second April and October, respectively, occurring thereafter.  Notwithstanding
the foregoing, the Board may establish a different term for one or more
Offerings or different commencing or ending dates for such Offerings; provided,
however, that no Offering may exceed a term of twenty-seven (27) months.  An
Employee who becomes an Eligible Employee after an Offering Period has commenced
shall not be eligible to participate in such Offering but may participate in any
subsequent Offering provided such Employee is still an Eligible Employee as of
the commencement of any such subsequent Offering.  Eligible Employees may not
participate in more than one Offering at a time.  In the event the first or last
day of an Offering Period is not a business day, the Company shall specify the
business day that will be deemed the first or last day, as the case may be, of
the Offering Period.

 

6.2           Purchase Periods.  Each Offering Period shall consist of four (4)
consecutive purchase periods of approximately six (6) months duration
(individually, a “Purchase Period”).  The Purchase Period commencing on the
Offering Date of the Initial Offering Period shall end on April 30, 1996.  A
Purchase Period commencing on the first day of May shall end on the last day of
the next following October.  A Purchase Period commencing on the first day of
November shall end on the last day of the next following April.  Notwithstanding
the foregoing, the Board may establish a different term for one or more Purchase
Periods or different commencing or ending dates for such Purchase Periods.  In
the event the first or last day of a Purchase Period is not a business day, the
Company shall specify the business day that will be deemed the first or last
day, as the case may be, of the Purchase Period.

 

6.3           Governmental Approval; Stockholder Approval.  Notwithstanding any
other provision of the Plan to the contrary, any Purchase Right granted pursuant
to the Plan shall be subject to (a) obtaining all necessary governmental
approvals or qualifications of the sale or issuance of the Purchase Rights or
the shares of Stock and (b) obtaining stockholder approval of the Plan. 
Notwithstanding the foregoing, stockholder approval shall not be necessary in
order to grant any Purchase Right granted in the Plan’s Initial Offering Period;
provided, however, that the exercise of any such Purchase Right shall be subject
to obtaining stockholder approval of the Plan.

 

7.             Participation in the Plan.

 

7.1           Initial Participation.  An Eligible Employee shall become a
Participant on the first Offering Date after satisfying the eligibility
requirements of Section 5 and delivering to the Company’s payroll office or
other office designated by the Company not later than the close of business for
such office on the last business day before such Offering Date (the
“Subscription

 

5

--------------------------------------------------------------------------------


 

Date”) a subscription agreement indicating the Employee’s election to
participate in the Plan and authorizing payroll deductions.  An Eligible
Employee who does not deliver a subscription agreement to the Company’s payroll
or other designated office on or before the Subscription Date shall not
participate in the Plan for that Offering Period or for any subsequent Offering
Period unless such Employee subsequently enrolls in the Plan by filing a
subscription agreement with the Company by the Subscription Date for such
subsequent Offering Period.  The Company may, from time to time, change the
Subscription Date as deemed advisable by the Company in its sole discretion for
proper administration of the Plan.

 

7.2           Continued Participation.  A Participant shall automatically
participate in the Offering Period commencing immediately after the final
Purchase Date of each Offering Period in which the Participant participates
until such time as such Participant (a) ceases to be an Eligible Employee,
(b) withdraws from the Plan pursuant to Section 13.2 or (c) terminates
employment as provided in Section 14.  If a Participant automatically may
participate in a subsequent Offering Period pursuant to this Section 7.2, then
the Participant is not required to file any additional subscription agreement
for such subsequent Offering Period in order to continue participation in the
Plan.  However, a Participant may file a subscription agreement with respect to
a subsequent Offering Period if the Participant desires to change any of the
Participant’s elections contained in the Participant’s then effective
subscription agreement.

 

8.             Right to Purchase Shares.

 

8.1           Purchase Right.  Except as set forth below, during an Offering
Period each Participant in such Offering Period shall have a Purchase Right
consisting of the right to purchase that number of whole shares of Stock arrived
at by dividing Fifty Thousand Dollars ($50,000) by the Fair Market Value of a
share of Stock on the Offering Date of such Offering Period; provided, however,
that such number shall not exceed 5,000 shares (the “Offering Share Limit”). 
Shares of Stock may only be purchased through a Participant’s payroll deductions
pursuant to Section 10.

 

8.2           Pro Rata Adjustment of Purchase Right.  Notwithstanding the
foregoing, if the Board shall establish an Offering Period of less than
twenty-three and one-half (23½) months in duration or more than twenty-four and
one-half (24½) months in duration, (a) the dollar amount in Section 8.1 shall be
determined by multiplying $2,083.33 by the number of months in the Offering
Period and rounding to the nearest whole dollar, and (b) the Offering Share
Limit shall be determined by multiplying 208.33 shares by the number of months
in the Offering Period and rounding to the nearest whole share.  For purposes of
the preceding sentence, fractional months shall be rounded to the nearest whole
month.

 


9.             PURCHASE PRICE.  THE PURCHASE PRICE AT WHICH EACH SHARE OF STOCK
MAY BE ACQUIRED IN A GIVEN OFFERING PERIOD PURSUANT TO THE EXERCISE OF ALL OR
ANY PORTION OF A PURCHASE RIGHT GRANTED UNDER THE PLAN SHALL BE SET BY THE
BOARD; PROVIDED, HOWEVER, THAT THE PURCHASE PRICE SHALL NOT BE LESS THAN
EIGHTY-FIVE PERCENT (85%) OF THE LESSER OF (A) THE FAIR MARKET VALUE OF A SHARE
OF STOCK ON THE OFFERING DATE OF THE OFFERING PERIOD, OR (B) THE FAIR MARKET
VALUE OF A SHARE OF STOCK ON THE PURCHASE DATE OF THE OFFERING PERIOD.  UNLESS
OTHERWISE PROVIDED BY THE BOARD PRIOR TO THE COMMENCEMENT OF AN OFFERING PERIOD,
THE PURCHASE PRICE FOR THAT OFFERING PERIOD SHALL BE EIGHTY-FIVE PERCENT (85%)
OF THE LESSER OF (A) THE FAIR MARKET VALUE OF A SHARE OF

 

6

--------------------------------------------------------------------------------


 

Stock on the Offering Date of the Offering Period, or (b) the Fair Market Value
of a share of Stock on the Purchase Date of the Offering Period.

 


10.           ACCUMULATION OF PURCHASE PRICE THROUGH PAYROLL DEDUCTION.  SHARES
OF STOCK WHICH ARE ACQUIRED PURSUANT TO THE EXERCISE OF ALL OR ANY PORTION OF A
PURCHASE RIGHT FOR AN OFFERING PERIOD MAY BE PAID FOR ONLY BY MEANS OF PAYROLL
DEDUCTIONS FROM THE PARTICIPANT’S COMPENSATION ACCUMULATED DURING THE OFFERING
PERIOD.  EXCEPT AS SET FORTH BELOW, THE AMOUNT OF COMPENSATION TO BE DEDUCTED
FROM A PARTICIPANT’S COMPENSATION DURING EACH PAY PERIOD SHALL BE DETERMINED BY
THE PARTICIPANT’S SUBSCRIPTION AGREEMENT.

 

10.1         Commencement of Payroll Deductions.  Payroll deductions shall
commence on the first payday following the Offering Date and shall continue to
the end of the Offering Period unless sooner altered or terminated as provided
in the Plan.

 

10.2         Limitations on Payroll Deductions.  The amount of payroll
deductions with respect to the Plan for any Participant during any pay period
shall be in one percent (1%) increments not to exceed ten percent (10%) of the
Participant’s Compensation for such pay period.  Notwithstanding the foregoing,
the Board may change the limits on payroll deductions effective as of a future
Offering Date, as determined by the Board.  Amounts deducted from Compensation
shall be reduced by any amounts contributed by the Participant and applied to
the purchase of Company stock pursuant to any other employee stock purchase plan
qualifying under Section 423 of the Code.

 

10.3         Election to Change or Stop Payroll Deductions.  During an Offering
Period, a Participant may elect to increase or decrease the amount deducted or
stop deductions from his or her Compensation by filing an amended subscription
agreement with the Company on or before the “Change Notice Date.”  The “Change
Notice Date” shall initially be the seventh (7th) day prior to the end of the
first pay period for which such election is to be effective; however, the
Company may change such Change Notice Date from time to time.  A Participant who
elects to decrease the rate of his or her payroll deductions to zero percent
(0%) shall nevertheless remain a Participant in the current Offering Period
unless such Participant subsequently withdraws from the Offering or the Plan as
provided in Sections 13.1 and 13.2, respectively, or is automatically withdrawn
from the Offering as provided in Section 13.4.

 

10.4         Participant Accounts.  Individual Plan accounts shall be maintained
for each Participant.  All payroll deductions from a Participant’s Compensation
shall be credited to such account and shall be deposited with the general funds
of the Company.  All payroll deductions received or held by the Company may be
used by the Company for any corporate purpose.

 

10.5         No Interest Paid.  Interest shall not be paid on sums deducted from
a Participant’s Compensation pursuant to the Plan.

 

10.6         Company Established Procedures.  The Company may, from time to
time, establish or change (a) a minimum required payroll deduction amount for
participation in an Offering, (a) limitations on the frequency or number of
changes in the rate of payroll deduction during an Offering, (c) an exchange
ratio applicable to amounts withheld in a currency

 

7

--------------------------------------------------------------------------------


 

other than U.S. dollars, (d) payroll deduction in excess of or less than the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of subscription agreements, (e) the date(s) and manner
by which the Fair Market Value of a share of Stock is determined for purposes of
administration of the Plan, or (vi) such other limitations or procedures as
deemed advisable by the Company in the Company’s sole discretion which are
consistent with the Plan and in accordance with the requirements of Section 423
of the Code.

 

11.           Purchase of Shares.

 

11.1         Exercise of Purchase Right.  On each Purchase Date of an Offering
Period, each Participant who has not withdrawn from the Offering or whose
participation in the Offering has not terminated on or before such Purchase Date
shall automatically acquire pursuant to the exercise of the Participant’s
Purchase Right the number of whole shares of Stock arrived at by dividing the
total amount of the Participant’s accumulated payroll deductions for the
Purchase Period by the Purchase Price; provided, however, in no event shall the
number of shares purchased by the Participant during an Offering Period exceed
the number of shares subject to the Participant’s Purchase Right.  No shares of
Stock shall be purchased on a Purchase Date on behalf of a Participant whose
participation in the Offering or the Plan has terminated on or before such
Purchase Date.

 

11.2         Return of Cash Balance.  Any cash balance remaining in the
Participant’s Plan account shall be refunded to the Participant as soon as
practicable after the Purchase Date.  In the event the cash to be returned to a
Participant pursuant to the preceding sentence is an amount less than the amount
necessary to purchase a whole share of Stock, the Company may establish
procedures whereby such cash is maintained in the Participant’s Plan account and
applied toward the purchase of shares of Stock in the subsequent Purchase Period
or Offering Period.

 

11.3         Tax Withholding.  At the time a Participant’s Purchase Right is
exercised, in whole or in part, or at the time a Participant disposes of some or
all of the shares of Stock he or she acquires under the Plan, the Participant
shall make adequate provision for the foreign, federal, state and local tax
withholding obligations of the Participating Company Group, if any, which arise
upon exercise of the Purchase Right or upon such disposition of shares,
respectively.  The Participating Company Group may, but shall not be obligated
to, withhold from the Participant’s compensation the amount necessary to meet
such withholding obligations.

 

11.4         Expiration of Purchase Right.  Any portion of a Participant’s
Purchase Right remaining unexercised after the end of the Offering Period to
which such Purchase Right relates shall expire immediately upon the end of such
Offering Period.

 

8

--------------------------------------------------------------------------------


 

12.           Limitations on Purchase of Shares; Rights as a Stockholder.

 

12.1         Fair Market Value Limitation.  Notwithstanding any other provision
of the Plan, no Participant shall be entitled to purchase shares of Stock under
the Plan (or any other employee stock purchase plan which is intended to meet
the requirements of Section 423 of the Code sponsored by the Company or a Parent
Corporation or Subsidiary Corporation) at a rate which exceeds $25,000 in Fair
Market Value, which Fair Market Value is determined for shares purchased during
a given Offering Period as of the Offering Date for such Offering Period (or
such other limit as may be imposed by the Code), for each calendar year in which
the Participant participates in the Plan (or any other employee stock purchase
plan described in this sentence).

 

12.2         Pro Rata Allocation.  In the event the number of shares of Stock
which might be purchased by all Participants in the Plan exceeds the number of
shares of Stock available in the Plan, the Company shall make a pro rata
allocation of the remaining shares in as uniform a manner as shall be
practicable and as the Company shall determine to be equitable.

 

12.3         Rights as a Stockholder and Employee.  A Participant shall have no
rights as a stockholder by virtue of the Participant’s participation in the Plan
until the date of the issuance of a stock certificate for the shares of Stock
being purchased pursuant to the exercise of the Participant’s Purchase Right. 
No adjustment shall be made for cash dividends or distributions or other rights
for which the record date is prior to the date such stock certificate is
issued.  Nothing herein shall confer upon a Participant any right to continue in
the employ of the Participating Company Group or interfere in any way with any
right of the Participating Company Group to terminate the Participant’s
employment at any time.

 

13.           Withdrawal.

 

13.1         Withdrawal From an Offering.  A Participant may withdraw from an
Offering by signing and delivering to the Company’s payroll or other designated
office a written notice of withdrawal on a form provided by the Company for such
purpose.  Such withdrawal may be elected at any time prior to the end of an
Offering Period; provided, however, if a Participant withdraws after a Purchase
Date, the withdrawal shall not affect shares of Stock acquired by the
Participant on such Purchase Date.  Unless otherwise indicated, withdrawal from
an Offering shall not result in a withdrawal from the Plan or any succeeding
Offering therein.  By withdrawing from an Offering effective as of the close of
a given Purchase Date, a Participant may have shares of Stock purchased on such
Purchase Date and immediately commence participation in the new Offering
commencing immediately after such Purchase Date.  A Participant is prohibited
from again participating in an Offering at any time following withdrawal from
such Offering.  The Company may impose, from time to time, a requirement that
the notice of withdrawal be on file with the Company’s payroll office or other
designated office for a reasonable period prior to the effectiveness of the
Participant’s withdrawal from an Offering.

 

13.2         Withdrawal from the Plan.  A Participant may withdraw from the Plan
by signing and delivering to the Company’s payroll office or other designated
office a written notice of withdrawal on a form provided by the Company for such
purpose.  Withdrawals made after a Purchase Date shall not affect shares of
Stock acquired by the Participant on such Purchase Date.

 

9

--------------------------------------------------------------------------------


 

In the event a Participant voluntarily elects to withdraw from the Plan, the
Participant may not resume participation in the Plan during the same Offering
Period, but may participate in any subsequent Offering under the Plan by again
satisfying the requirements of Sections 5 and 7.1.  The Company may impose, from
time to time, a requirement that the notice of withdrawal be on file with the
Company’s payroll office or other designated office for a reasonable period
prior to the effectiveness of the Participant’s withdrawal from the Plan.

 

13.3         Return of Payroll Deductions.  Upon a Participant’s withdrawal from
an Offering or the Plan pursuant to Sections 13.1 or 13.2, respectively, the
Participant’s accumulated payroll deductions which have not been applied toward
the purchase of shares of Stock shall be returned as soon as practicable after
the withdrawal, without the payment of any interest, to the Participant, and the
Participant’s interest in the Offering or the Plan, as applicable, shall
terminate.  Such accumulated payroll deductions may not be applied to any other
Offering under the Plan.

 

13.4         Automatic Withdrawal From an Offering.  If the Fair Market Value of
a share of Stock on a Purchase Date of an Offering (other than the final
Purchase Date of such Offering) is less than the Fair Market Value of a share of
Stock on the Offering Date for such Offering, then every Participant shall
automatically (a) be withdrawn from such Offering at the close of such Purchase
Date and after the acquisition of shares of Stock for such Purchase Period and
(b) be enrolled in the Offering commencing on the first business day subsequent
to such Purchase Period.  A Participant may elect not to be automatically
withdrawn from an Offering Period pursuant to this Section 13.4 by delivering to
the Company not later than the close of business on the last day before the
Purchase Date a written notice indicating such election.

 

13.5         Waiver of Withdrawal Right.  The Company may, from time to time,
establish a procedure pursuant to which a Participant may elect, at least six
(6) months prior to a Purchase Date, to have all payroll deductions accumulated
in his or her Plan account as of such Purchase Date applied to purchase shares
of Stock under the Plan, and (a) to waive his or her right to withdraw from the
Offering or the Plan and (b) to waive his or her right to increase, decrease, or
cease payroll deductions under the Plan from his or her Compensation during the
Purchase Period ending on such Purchase Date.  Such election shall be made in
writing on a form provided by the Company for such purpose and must be delivered
to the Company not later than the close of business on the day preceding the
date which is six (6) months before the Purchase Date for which such election is
to first be effective.

 

14.           Termination of Employment or Eligibility.  Termination of a
Participant’s employment with the Company for any reason, including retirement,
disability or death or the failure of a Participant to remain an Eligible
Employee, shall terminate the Participant’s participation in the Plan
immediately.  In such event, the payroll deductions credited to the
Participant’s Plan account since the last Purchase Date shall, as soon as
practicable, be returned to the Participant or, in the case of the Participant’s
death, to the Participant’s legal representative, and all of the Participant’s
rights under the Plan shall terminate.  Interest shall not be paid on sums
returned to a Participant pursuant to this Section 14.  A Participant whose
participation has been so terminated may again become eligible to participate in
the Plan by again satisfying the requirements of Sections 5 and 7.1.

 

10

--------------------------------------------------------------------------------


 

15.           Transfer of Control.

 

15.1         Definitions.

 

(a)           An “Ownership Change Event” shall be deemed to have occurred if
any of the following occurs with respect to the Company:  (i) the direct or
indirect sale or exchange in a single or series of related transactions by the
stockholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company a party;
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company; or (iv) a liquidation or dissolution of the Company.

 

(b)           A “Transfer of Control” shall mean an Ownership Change Event or a
series of related Ownership Change Events (collectively, the “Transaction”)
wherein the stockholders of the Company immediately before the Transaction do
not retain immediately after the Transaction, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting stock of the Company or the corporation or corporations to
which the assets of the Company were transferred (the “Transferee
Corporation(s)”), as the case may be.  For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting stock of one or more corporations which,
as a result of the Transaction, own the Company or the Transferee
Corporation(s), as the case may be, either directly or through one or more
subsidiary corporations.  The Board shall have the right to determine whether
multiple sales or exchanges of the voting stock of the Company or multiple
Ownership Change Events are related, and its determination shall be final,
binding and conclusive.

 

15.2         Effect of Transfer of Control on Purchase Rights.  In the event of
a Transfer of Control, the surviving, continuing, successor, or purchasing
corporation or parent corporation thereof, as the case may be (the “Acquiring
Corporation”), may assume the Company’s rights and obligations under the Plan or
substitute substantially equivalent Purchase Rights for stock of the Acquiring
Corporation.  If the Acquiring Corporation elects not to assume or substitute
for the outstanding Purchase Rights, the Board may, in its sole discretion and
notwithstanding any other provision herein to the contrary, adjust the Purchase
Date of the then current Purchase Period to a date on or before the date of the
Transfer of Control, but shall not adjust the number of shares of Stock subject
to any Purchase Right.  All Purchase Rights which are neither assumed or
substituted for by the Acquiring Corporation in connection with the Transfer of
Control nor exercised as of the date of the Transfer of Control shall terminate
and cease to be outstanding effective as of the date of the Transfer of
Control.  Notwithstanding the foregoing, if the corporation the stock of which
is subject to the outstanding Purchase Rights immediately prior to an Ownership
Change Event described in Section 15.1(a)(i) constituting a Transfer of Control
is the surviving or continuing corporation and immediately after such Ownership
Change Event less than fifty percent (50%) of the total combined voting power of
its voting stock is held by another corporation or by other corporations that
are members of an affiliated group within the meaning of Section 1504(a) of the
Code without regard to the provisions of Section 1504(b) of the Code, the
outstanding Purchase Rights shall not terminate unless the Board otherwise
provides in its sole discretion.

 

11

--------------------------------------------------------------------------------


 

16.           Nontransferability of Purchase Rights.  A Purchase Right may not
be transferred in any manner otherwise than by will or the laws of descent and
distribution and shall be exercisable during the lifetime of the Participant
only by the Participant.  The Company, in its absolute discretion, may impose
such restrictions on the transferability of the shares purchasable upon the
exercise of a Purchase Right as it deems appropriate and any such restriction
shall be set forth in the respective subscription agreement and may be referred
to on the certificates evidencing such shares.

 

17.           Reports.  Each Participant who exercised all or part of his or her
Purchase Right for a Purchase Period shall receive, as soon as practicable after
the Purchase Date of such Purchase Period, a report of such Participant’s Plan
account setting forth the total payroll deductions accumulated, the number of
shares of Stock purchased, the Purchase Price for such shares, the date of
purchase and the remaining cash balance to be refunded or retained in the
Participant’s Plan account pursuant to Section 11.2, if any.  Each Participant
shall be provided information concerning the Company equivalent to that
information generally made available to the Company’s common stockholders.

 

18.           Restriction on Issuance of Shares.  The issuance of shares under
the Plan shall be subject to compliance with all applicable requirements of
foreign, federal or state law with respect to such securities.  A Purchase Right
may not be exercised if the issuance of shares upon such exercise would
constitute a violation of any applicable foreign, federal or state securities
laws or other law or regulations.  In addition, no Purchase Right may be
exercised unless (a) a registration statement under the Securities Act of 1933,
as amended, shall at the time of exercise of the Purchase Right be in effect
with respect to the shares issuable upon exercise of the Purchase Right, or
(b) in the opinion of legal counsel to the Company, the shares issuable upon
exercise of the Purchase Right may be issued in accordance with the terms of an
applicable exemption from the registration requirements of said Act.  The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares under the Plan shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
as to which such requisite authority shall not have been obtained.  As a
condition to the exercise of a Purchase Right, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

19.           Legends.  The Company may at any time place legends or other
identifying symbols referencing any applicable foreign, federal or state
securities law restrictions or any provision convenient in the administration of
the Plan on some or all of the certificates representing shares of Stock issued
under the Plan.  The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to a Purchase Right in the possession of the Participant in order to
carry out the provisions of this Section.  Unless otherwise specified by the
Company, legends placed on such certificates may include but shall not be
limited to the following:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON

 

12

--------------------------------------------------------------------------------


 

THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE PLAN AS DEFINED IN
SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  THE TRANSFER
AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION IMMEDIATELY
OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF MADE ON OR BEFORE
              , 19   .  THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE PLAN IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY
NOMINEE) PRIOR TO THIS DATE.”

 

20.           Notification of Sale of Shares.  The Company may require the
Participant to give the Company prompt notice of any disposition of shares
acquired by exercise of a Purchase Right within two years from the date of
granting such Purchase Right or one year from the date of exercise of such
Purchase Right.  The Company may require that until such time as a Participant
disposes of shares acquired upon exercise of a Purchase Right, the Participant
shall hold all such shares in the Participant’s name (and not in the name of any
nominee) until the lapse of the time periods with respect to such Purchase Right
referred to in the preceding sentence.  The Company may direct that the
certificates evidencing shares acquired by exercise of a Purchase Right refer to
such requirement to give prompt notice of disposition.

 

21.           Amendment or Termination of the Plan.  The Board may at any time
amend or terminate the Plan, except that (a) such termination shall not affect
Purchase Rights previously granted under the Plan, except as permitted under the
Plan, and (b) no amendment may adversely affect a Purchase Right previously
granted under the Plan (except to the extent permitted by the Plan or as may be
necessary to qualify the Plan as an employee stock purchase plan pursuant to
Section 423 of the Code or to obtain qualification or registration of the shares
of Stock under applicable foreign, federal or state securities laws).  In
addition, an amendment to the Plan must be approved by the stockholders of the
Company within twelve (12) months of the adoption of such amendment if such
amendment would authorize the sale of more shares than are authorized for
issuance under the Plan or would change the definition of the corporations that
may be designated by the Board as Participating Companies.

 


22.           CONTINUATION OF INITIAL PLAN AS TO OUTSTANDING PURCHASE RIGHTS. 
ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY NOTWITHSTANDING, THE TERMS OF
THE INITIAL PLAN SHALL REMAIN IN EFFECT AND APPLY TO ALL PURCHASE RIGHTS GRANTED
PURSUANT TO THE INITIAL PLAN.

 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Zoran Corporation Amended and Restated 1995 Employee
Stock Purchase Plan as duly adopted by the Board of Directors of the Company on
January 24, 1996 and amended through April 21, 2002.

 

 

 

 

 

 

 

Secretary

 

13

--------------------------------------------------------------------------------